DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 09/21/2022 is acknowledged.

Information Disclosure Statements

The information disclosure statements (IDS) submitted on 6/14/2022 and 9/26/2022 were filed after the mailing date of the non-final rejection on 3/22/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
Claim Rejections - 35 USC § 112(b)
Claim Objections

In view of Applicant’s claim amendments, these rejections are hereby withdrawn.  In view of Applicant’s claim amendments, these objections are hereby withdrawn.

Claim Rejections - 35 USC § 103

Applicant has made claim amendments, as well as presented new claim 23.  Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  Applicant has argued as follows:

    PNG
    media_image1.png
    654
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    351
    634
    media_image2.png
    Greyscale

In response, Fig. 26 is reproduced for the record.  

    PNG
    media_image3.png
    329
    694
    media_image3.png
    Greyscale

As can be seen from it, it appears to solely present a hypothetical mechanism of action of JTE-607 based on Applicant’s experiments of solely assessing the effect of the compound on isolated in vitro cells, but with no experiments done whatsoever in in vivo models of the claimed diseases.  As such, Applicant’s data is not commensurate in scope with the claimed invention, and appears to be nothing more than just a mechanistic hypothesis of the various effects of JTE-607, and why it may be potentially more effective in some diseases involving cytokines versus others.  But the very knowledge that JTE-607 is a multiple cytokine inhibitor is already one, which was made by others in the art, and thus the art separately supplies its own rationale to use JTE-607 for treating a multitude of diseases involving cytokine cascades.  Moreover, Applicant’s claims are not even limited to just treating, but also encompass just preventing or ameliorating, and thus JTE-607, based on the disclosure in the art, is a suitable drug, which would be obvious to use in order to suppress inflammation and various pro-inflammatory cytokines. As noted in the rejection, the art draws on multiple rationales of why doing so would further be useful in Applicant’s specifically claimed diseases and conditions.  Moreover, Applicant’s proposed hypothetical mechanism only appears to add a line of reasoning of why JTE-607 may have further effectiveness in the claimed diseases, but the art of record itself already supplies at least rationale for just effectiveness, to include better than that of the standard of treatment of glucocorticoids.
For the foregoing reasons, the rejections are still deemed proper, and are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al., JTE‐607, a multiple cytokine production inhibitor, induces apoptosis accompanied by an increase in p21waf1/cip1 in acute myelogenous leukemia cells, Cancer Sci., 2010 Mar; 101(3): 774-81 (“Tajima”, of record), further in view of Kakutani et al., JTE-607, a novel inflammatory cytokine synthesis inhibitor without immunosuppression, protects from endotoxin shock in mice, Inflammation Research volume 48, pages 461–468 (1999) (“Kakutani”, of record), Lee, Current concepts in the diagnosis and management of cytokine release syndrome, Blood, 10 July 2014, as4 (2): 188-195 (“Lee”, of record), Ferra et al., IL-6 and IL-8 levels in plasma during hematopoietic progenitor transplantation, Haematologica, 1998 Dec;83(12):1082-7 (Abstract, “Ferra”, of record), Bracaglia et al., Macrophage Activation Syndrome: different mechanisms leading to a one clinical syndrome, Pediatr Rheumatol Online J. 2017; 15: 5 (“Bracaglia”, of record), Brisse et al., Hemophagocytic lymphohistiocytosis (HLH): A heterogeneous spectrum of cytokine-driven immune disorders, Cytokine & Growth Factor Reviews, Volume 26, Issue 3, June 2015, Pages 263-280 (“Brisse”, of record) and Murakami et al., Interleukin-1 loop model for pathogenesis of Langerhans cell histiocytosis, Cell Communication and Signaling volume 13, Article number: 13 (2015) (“Murakami”, of record).
Tajima relates to JTE‐607 [(‐)‐Ethyl‐N‐{3,5‐dichloro‐2‐hydroxy‐4‐[2‐(4‐methylpiperazin‐1‐yl)ethoxy]benzoyl}‐L‐phenylalaninate dihydrochloride], wherein JTE-607 is a compound according to Applicant’s formulas I-IV.  Tajima discloses that JTE-607 was originally identified as a multiple cytokine inhibitor that suppresses production of proinflammatory cytokines, such as interleukin (IL)‐1β, IL‐6, IL‐8, granulocyte‐macrophage colony‐stimulating factor (GM‐CSF), and tumor necrosis factor (TNF)‐α,  from lipopolysaccharide (LPS)‐stimulated peripheral blood mononuclear cells.  In this study, Tajima reports that JTE‐607 exhibits inhibitory activity on the growth of AML cell lines accompanying reduction of the proinflammatory cytokine and growth factor production.  Per Tajima, these results suggest the usefulness of JTE‐607 in therapeutic applications for patients with hypercytokinemia and aggressive AML cell proliferation. (Abstract, p. 774, col. 2).  In Tajima, JTE-607 was also found to selectively suppress the autoproliferation of acute myeloid leukemia (AML) cell lines in vitro. (p. 779).
Tajima further suggests that “it is also worthwhile to investigate potential application of this approach to complications after bone marrow transplantation, such as hypercytokinemia caused by the pre‐conditioning and graft‐versus‐host disease.” (p. 780, col. 1).  Per Applicant’s claims, hypercytokinemia caused by the pre‐conditioning and graft‐versus‐host disease is an autoimmune-related adverse event (irAEs).  
The role of JTE-607 as a multiple cytokine inhibitor has also been described in the art for the treatment of other cytokine mediated diseases such as septic shock without causing immunosuppression.  In fact, as can be seen from the disclosure of Kakutani below, Kakutani even identifies the compound, in view of its cytokine balancing profile, as more useful in the treatment of diseases mediated by inflammatory cytokines than currently existing anti-inflammatory drugs.
Kakutani discloses that JTE-607 is a multiple cytokine inhibitor specific for human PBMCs. This compound may be useful for the treatment of various cytokine mediated diseases such as septic shock without causing immunosuppression.  (Abstract). By way of background, Kakutani discloses that the inflammatory cytokines are classified into two groups, one of which is the pro-inflammatory cytokine group and includes TNF-a, IL-1b, IL-6 and IL-8. These pro-inflammatory cytokines are known to be important mediators in the pathogenesis of lethal septic shock, systemic inflammatory response syndrome, tissue injury, cachexia, hemorrhagic shock, vascular leakage syndrome, transplant rejection and various inflammatory diseases.  The other group comprises the anti-inflammatory cytokines, such as IL-10, IL-1 receptor antagonist (IL-1RA), transforming growth factor beta (TGF-b) and soluble TNF receptor (sTNFR). (p. 461, col. 2).  In the study of Kakatani, JTE-607 is shown to inhibit inflammatory cytokine production from LPS-stimulated human PBMCs in vitro. Per Kakatani, this activity was much stronger than that of prednisolone, a well known anti-inflammatory drug and cytokine synthesis inhibitor. (p. 466, col. 1).  Kakatani further reports that JTE-607 inhibited both pro- and anti-inflammatory cytokines. (p. 466, col. 2).  Per Kakatani, “it is possible that JTE-607 may produce an anti-inflammatory effect by maintaining balance of the cytokine network.” (p. 467, col. 1).  
In conclusion, Kakatani states: “Glucocorticoids are known to be both inflammatory cytokine synthesis inhibitors and anti-inflammatory drugs. They also inhibit T-lymphocyte derived cytokines such as IL-2 and IFN-g [16, 17], however, suppress bacteria phagocytosis and the secretion of ROS from macrophages [18, 19] . . . These functions are important in the host defense system to clear bacterial pathogens.  Treatment with these drugs, therefore, may increase the risk of infection [21, 22] . . . In contrast to glucocorticoids, the inhibitory activity of JTE-607 on IL-2 and IFN-g production from T-lymphocytes stimulated with a combination of anti-CD3 and anti-CD28 antibodies, was much less than that on TNFa, IL-1b, IL-8 etc. from LPS-stimulated PBMCs . . . Therefore, JTE-607 may be able to suppress inflammatory diseases without increasing the risk of infection and lymphoproliferative disorders.  We conclude that JTE-607, a novel cytokine synthesis inhibitor, should be more useful in the treatment of diseases mediated by inflammatory cytokines than currently existing anti-inflammatory drugs.” (p. 467, col. 1).
Tajima and Kakatani disclose usefulness for JTE-607 for the treatment of various diseases mediated by inflammatory cytokines and hypercytokinemia, and further suggest better usefulness than currently existing anti-inflammatory drugs.  
Lee is a review of cytokine release syndrome (CRS).  Lee discloses that CRS is a potentially life-threatening toxicity that has been observed following administration of natural and bispecific antibodies and, more recently, following adoptive T-cell therapies for cancer, and CRS is associated with elevated circulating levels of several cytokines including interleukin (IL)-6 and interferon γ, and uncontrolled studies demonstrate that immunosuppression using tocilizumab, an anti-IL-6 receptor antibody, with or without corticosteroids, can reverse the syndrome. (Abstract).  
Applicant has presented numerous independent claims reciting individually various inflammatory diseases- CRS, irAEs, MAS, HLH and LCH.  Kakatani does not specifically disclose treatment of macrophage activation syndrome (MAS), hemophagocytic lymphohistiocytosis (HLH), Langerhans cell histiocytosis (LCH), and the cytokines accompanying them, and does not specifically disclose all specific symptoms of irAEs, e.g. as in Applicant’s amended claims.  As noted above, Kakatani discloses, inter alia, that: “In contrast to glucocorticoids, the inhibitory activity of JTE-607 on IL-2 and IFN-g production from T-lymphocytes stimulated with a combination of anti-CD3 and anti-CD28 antibodies, was much less than that on TNFa, IL-1b, IL-8 etc. from LPS-stimulated PBMCs . . . Therefore, JTE-607 may be able to suppress inflammatory diseases without increasing the risk of infection and lymphoproliferative disorders.  We conclude that JTE-607, a novel cytokine synthesis inhibitor, should be more useful in the treatment of diseases mediated by inflammatory cytokines than currently existing anti-inflammatory drugs.”
For instance, Applicant has amended the claims to recite specific symptoms of irAEs, e.g. renal dysfunction.  As noted above, Tajima discloses usefulness of the approach to treating patients with bone marrow transplantation.  But Kakatani does not specifically disclose renal dysfunction, and what cytokines accompany it, such as IL-6.
Ferra discloses that renal dysfunction is a known complication of bone marrow plantation, and that it is it associated with high plasma levels of IL-6 and IL-8.  (Abstract).
Bracaglia discloses that macrophage activation syndrome (MAS) is characterized by an uncontrolled activation and proliferation of T lymphocytes and macrophages. (Abstract). As to its mechanism, it notes the contribution of active inflammation, to include that of the pro-inflammatory cytokines IL-6 and IL-18. (p. 3, col. 2- p. 4, col. 1).
Concerning hemophagocytic lymphohistiocytosis (HLH), Brisse discloses that HLH is a cytokine driven immune disorder, and that TNF-α, IL-6, IL-10 and IL-18 are also cytokines of interest in design of treatments.  (Abstract, p. 275-276).
Concerning Langerhans cell histiocytosis (LCH), Murakami discloses that LCH is an inflammatory process, and that Interleukin (IL)-1, IL-18, tumor necrosis factor-alpha (TNF-α) and chemokines are involved in the pathology. (p. 1, p. 3).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to use JTE-607 to prevent, treat, or ameliorate with a reasonable expectation of success not only the various diseases mediated by inflammatory cytokines and hypercytokinemia disclosed in Tajima and Kakatani, inclusive of various diseases of hypercytokinemia, autoimmune diseases, infections and cancer, but also for other diseases with an underlying pathology of hypercytokinemia, such as CRS, irAEs, MAS, HLH and LCH, based on the further disclosures of Lee, Ferra, Bracaglia, Brisse and Murakami.  Applicant’s own specification does not show any in vivo treating of the diseases claimed, and the only data shown is inhibition of various cytokines. Applicant has shown no correlation whatsoever, between particular cytokines claimed and the actual preventing, treating, or ameliorating of diseases claimed.  Further, a rationale to combine other than Applicant’s is permissible, i.e. taking into account the suppression of other pro-inflammatory cytokines.  There is a further reasonable expectation of success, because Applicant’s claims recite not only treating, but also preventing or ameliorating, and based on the knowledge in the art of the anti-inflammatory activity of JTE-607, and its ability to simultaneously target multiple cytokines, there would be reasonable expectation of success to at least ameliorate inflammation in various inflammatory diseases with underlying pathology involving active inflammation with multiple, and overlapping at least in part cytokines, as the ones for which the art of record discloses that JTE-607 is able to control.  The skilled artisan would have been motivated to do so on multiple other rationales, to include the underlying pathology in all of hypercytokinemia, and the further knowledge in the art that an underlying hallmarks of CRS is elevated IL-6, that anti-IL-6 therapy is useful in the treatment of CRS, and that JTE-607 is similarly and anti-IL-6 inhibitor, as well as a multicytokine inhibitor of various other pro-inflammatory and anti-inflammatory cytokines, with a balancing effect, shown to be better than even glucocorticoids, and with better usefulness than currently existing anti-inflammatory drugs.  Further motivation to do so is found in view of Ferra, since Kakatani discloses as useful a treatment approach with JTE-607 for bone marrow transplant patients, of which a known irAEs is a renal dysfunction.  It would have been further obvious to one of skill in the art to use the multiple cytokine inhibitor JTE-607 in order to treat other diseases of uncontrolled immune activation of macrophages, such as MAS, as disclosed in Bracaglia, since the mechanism of MAS similarly involves active inflammation, to include with the involvement of IL-6 and IL-18.  Further concerning HLH, it would have been obvious to a person of skill in the art to use the multiple cytokine inhibitor JTE-607 in order to treat other diseases of uncontrolled immune activation of macrophages, such as HLH, as disclosed in Brisse, since the mechanism of HLH similarly involves active inflammation, to include with the involvement of TNF-α, IL-6, IL-10 and IL-18.  Further concerning LCH, it would have been obvious to a person of skill in the art to use the multiple cytokine inhibitor JTE-607 in order to treat other diseases of uncontrolled immune activation of macrophages, such as LCH, as disclosed in Murakami, since the mechanism of LCH similarly involves active inflammation, to include with the involvement of TNF-α, IL-1, IL-18 and chemokines.  

Other relevant art

The Examiner also restates for the record the following relevant art from Applicant’s IDS from 7/9/2021 over which rejections were not made solely in view of its cumulative nature.
-US 20090131329

    PNG
    media_image4.png
    122
    445
    media_image4.png
    Greyscale




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627